Citation Nr: 1207776	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), with major depressive disorder, currently rated 70 percent disabling.   

2.  Entitlement to an increased evaluation for diabetes mellitus, type II, rated 20 percent disabling prior to February 25, 2008, and 60 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reported active service from January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran requested a Board hearing, however, he did not report for his scheduled hearing and no good cause has been shown for why he did not report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran's representative stated that the Veteran regularly attends VA group therapy, and that the Veteran regularly receives VA treatment for residuals and complications of diabetes.  The most recent VA outpatient treatment records in the claims file are from March 2009, and the most recent Vet Center treatment records in the claims file are from October 2005.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The claims file contains private treatment records from Rose Medical Center dated on February 25, 2008 and November 4, 2008.  In March 2009, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain private treatment records from Rose Medical Center for treatment for low blood sugar on three occasions.  In light of the above, the Board finds that a remand is necessary to request the remaining Rose Medical Center records.  Unfortunately, the March 2009 VA Form 21-4142 is no longer valid, as a VA Form 21-4142 expires 180 days after it is signed.  A letter should be sent to the Veteran explaining that he needs to complete and sign a new VA Form 21-4142 to allow VA to request his records from Rose Medical Center.  

The Veteran was most recently provided with VA examinations in March 2009.  Although the mere passage of time, by itself, does not require a new VA examination, in this case the Board finds that there is a need for an updated VA examination.  38 C.F.R. § 3.159(c)(4) ; Caffrey v. Brown, 6 Vet. App. 377   (1994); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Denver VA medical center outpatient treatment records dated from March 2009 to the present.  Obtain the Veteran's outpatient treatment records from the Denver Vet Center dated from October 2005 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Send a letter to the Veteran clarifying the need for him to complete and sign an authorization form (VA Form 21-4142) to allow VA to request his records from Rose Medical Center.  The RO/AMC should explain that his previously executed release is no longer valid.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be provided a VA examination that addresses the current nature and severity of his PTSD with major depressive disorder.  The claims file should be made available to the examiner in connection with the examination.  All necessary tests should be conducted.  The examination should be conducted in accordance with the VA rating criteria.  A Global Assessment of Functioning (GAF) score should be provided, if possible.  A complete rationale for any opinion expressed should be provided.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current diabetes mellitus, type II.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After completion of the foregoing, readjudicate the claims for increased evaluations for PTSD with major depression, as well as diabetes mellitus, type II.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


